Case 1:20-cv-24579-CMA Document 21 Entered on FLSD Docket 01/21/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 20-24579-CIV-ALTONAGA/Torres

  DOUG LONGHINI,

         Plaintiff,
  v.

  B & R SUPERMARKET, INC.,

        Defendant.
  __________________________/

                                              ORDER

         THIS CAUSE came before the Court on the Joint Motion for Entry of Consent Decree

  [ECF No. 20], filed on January 20, 2021. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion [ECF No. 20] is GRANTED. The

  Consent Decree (Exhibit A, [ECF No. 20-1]) is APPROVED and ADOPTED.

         DONE AND ORDERED in Miami, Florida, this 21st day of January, 2021.




                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
